Name: Council Regulation (EC) No 2240/97 of 10 November 1997 amending Regulation (EC) No 1628/96 relating to aid for Bosnia and Herzegovina, Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: trade policy;  international security;  economic conditions;  rights and freedoms;  political geography;  cooperation policy
 Date Published: nan

 12. 11 . 97 1 EN I Official Journal of the European Communities L 307/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2240/97 of 10 November 1997 amending Regulation (EC) No 1628/96 relating to aid for Bosnia and Herzegovina, Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia THE COUNCIL OF THE EUROPEAN UNION, Whereas taking into account the specific situation in the area concerned, the time limits laid down in point 9 of the Annex to the said Regulation should be adjusted, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1628/96 of 25 July 1996 relating to aid for Bosnia and Herzegovina, Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia ('), and in particular Article 11 , Having regard to the proposal from the Commission , HAS ADOPTED THIS REGULATION : Article 1 Point 9 of the Annex to Regulation (EC) No 1628/96 is hereby amended as follows :  in the first subparagraph, the terms '60 calendar days' shall be replaced by '30 calendar days',  in the second subparagraph , first sentence , the terms ' 60 calendar days ' shall be replaced by '30 calendar days ',  in the second subparagraph, second sentence , the terms '40 calendar days' shall be replaced by '20 calendar days'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1999 . Whereas the Annex to Regulation (EC) No 1628/96 contains rules governing the award of contracts by tendering, in particular restricted tendering, for projects in the field referred to in the second, sixth and seventh indents of Article 4 (2); Whereas Article 1 1 of the Regulation requires the Commission to follow those rules as of 1 January 1998 ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 November 1997. For the Council The President J. POOS (') OJ L 204, 14. 8 . 1996, p . 1 .